Case 3:20-cv-01843-BEN-KSC Document 1-2 Filed 09/18/20 PageID.9 Page 1 of 10




              EXHIBIT A
        Case 3:20-cv-01843-BEN-KSC Document 1-2 Filed 09/18/20 PageID.10 Page 2 of 10
                                                                                 ELECTRONICALLY FILED
                                                                                  Superior Court of California,
                                                                                      County of Imperial
                                                                                 08/19/2020 at 02:42:10 PM
             Jon P. Jacobs (SBN 205245)                                             By: Mchelle Garcia. Deputy Clerk
         1
             Chad A. David (SBN 327293)
         2   LAW OFFICES OF JON JACOBS
             One Ridgegate Dr., Suite 245
         3   Temecula, CA 92590                                             Assigned for all purposes to
             Telephone: (916) 663-6400                                      Judge L. Brooks Anderholt
         4   Facsimile: (9 I 6) 663-6500                                    including trial
             chad@lemonbuyback.com
         5

         6   Attorneys for Plaintiff                                                                                   t;:
                                                                                                                       w
             GENARO URJBE                                                                                              w
         7                                                                                                             Q.

                                                                                                                       ~
         8                                                                                                             0
                                                                                                                       0
                                     SUPERIOR COURT OF THE STATE OF CALIFORNIA                                         .,;

-
                                                                                                                       (')
         9
 en
                                                 FOR THE COUNTY OF IMPERIAL                                            "
                                                                                                                       _j
0
N
0
N
        10
                                                                                                                       g
                                                                                                                       I-
 '
a,      11                                                                                                             ::;;
~
             GENARO URJBE, an individual,                            Case No.   ECU001519                              Q.
  '
CX)
        12                                                           COMPLAINT FOR DAMAGES
                                                                                                                       0
                                                                                                                       ~
0
                                                                                                                       N
'O                                                                                                                     0
 Q)
        13                                Plaintiff,                 (1) Violation of the Song-Beverly Consumer
:i:::
.E                                                                   Warranty Act - Breach of Express Warranty;        ~
                                                                                                                       ~


.Q      14                                                                                                             oil
 ::,                                      vs.                                                                          0
 (/)                                                                 (2) Violation of the Song-Beverly Consumer
                                                                                                                       0
 ~      15                                                           Warranty Act - Breach of Implied Warranty;
 (I)
.:::
             AMERICAN HONDA MOTOR CO., INC. a                                                                          ~
        16   California Corporation; and DOES l to l 0,              (3) Violation of the Magnuson-Moss                w
ai
0
 Q)
        17
             inclusive,                                              Warranty Act-· Breach of Express Warranty
                                                                                                                       ~
                                                                                                                       co
.c                                                                   (4) Violation of the Magnuson-Moss
 O'l                                      Defendants                                                                   ~
 ::,                                                                 Warranty Act .. Breach of Implied Wnrranty
 e      18                                                                                                             "'m
                                                                                                                       0

-
.c
'O
 (I)
        19
                                                                     (5) Violation of Business and Professions
                                                                     Code§ 17200
                                                                                                                       ~
                                                                                                                       CX)
                                                                                                                       0
                                                                                                                       0
                                                                                                                       N
ci.                                                                                                                    ~

(I)     20                                                                                                             ,it
u
                                                                                                                       I-
~       21
                                               UNLIMITED JURISDICTION - DAMAGES                                        Q.
                                                                                                                       jjj
t::          , - - - - - - - - - - - - - - - ~ EXCEED $25,000                                                          (.)
 ::,
 0                                                                                                                     w
(_)     22                                                                                                             a::
 ~
                                                                                                                       m
                                                                                                                       ~
 0
·.:::   23
                       Plaintiff hereby alleges as follows:                                                            LO
                                                                                                                       ~
 (I)                                                                                                                   0
 C.                                                                                                                    0
 ::,
        24
                                                FACTS COMMON TO ALL COUNTS.                                            ::,
Cl)                                                                                                                    (.)
                                                                                                                       w
 en                    I. Defendant AMERICAN HONDA MOTOR CO., INC. (hereinafter "HONDA") is a duly                     ,it
·.:::   25                                                                                                             w
 (I)
                                                                                                                       Cf)
 C.                                                                                                                    <I:
 E      26
                              authorized California Corporation doing business in lmperial County, California.         (.)


        27
                       2. Plaintiff does not know the true names of the defendants sued herein as Does One

        28
                              through Ten and sues said defendants pursuant to the provisions of California Code of


             Uribe\", Honda                                        - I-               COMPLAINT FOR DAMAGES
        Case 3:20-cv-01843-BEN-KSC Document 1-2 Filed 09/18/20 PageID.11 Page 3 of 10




          1                     Civil Procedure§ 474.

          2             3. On or about January 27, 2018, plaintiff purchased a new 2018 Honda Accord
          3                     (hereinafter "Vehicle") from Imperial Valley Honda in El Centro, California, VIN
          4                     number lHGCV2F373A0l 1893. The Vehicle was manufactured and/or distributed, and
          5                     warranted by HONDA.

          6             4. In connection with the transaction, HONDA issued to plaintiff express warranties within            t::w
~
c..       7                     the meaning of Cal. Civil Code § 1791.2, which were also written warranties within the
                                                                                                                              w
I.I')                                                                                                                         a.
C")
co        8                     meaning of 15 U.S.C. § 2301(6). By the terms of the express written warranties,
                                                                                                                              t
9.
~




-
0
<ll
          9                     defendant promised that the Vehicle's material and workmanship was defect free,
                                                                                                                              -'
0
N
0
N
         10                     undertook to preserve and maintain the utility and performance of the Vehicle, to             g
                                                                                                                              1-
        11                      provide compensation if there is a failure in utility or performance, and agreed to refund,
Ol'                                                                                                                           :::e
~                                                                                                                             a.
co'     12                      repair, replace, or take other remedial action with respect to the Vehicle.                   0
0
"O
                                                                                                                              "'N
 a,                                                                                                                           0
        13              5. Subsequent to plaintiffs purchase, the Vehicle exhibited numerous defects and
;!:,                                                                                                                          ~
 E                                                                                                                            ~

                                                                                                                              oil
.0      14                      nonconformities covered by the warranties which substantially impair the use, value and       0
 :,
 (/)

 ~      15                      safety of the motor vehicle to plaintiff including, but not limited to the following as
 a,
-~a,    16                  summarized after visiting the servicing HONDA dealership:
0
a,                     Problems                                           Date        Odo.              Davs        RO#
.c      17
 Cl)                   A/C - C/S AIC stop blowing cold air after        06/10/19    27,455                2      I 19815HO
 :,
                       been in the border line for about 2 hours, lrnd
 e      18

-
.c                     to keep turning on and off the A/C switch to

-                      make it work. A/C stop blowing old air after
"O      19
 a,
 Q.                    being in the border line for about 2 hours.
 a,     20                                                                                                                    at
 u                     Unable to verify customer concern vehicle's
 u                                                                                                                            l-
<(                     A/C performance is working okay at this time,                                                          a.
        21                                                                                                                    iii
-c:
 :,                    performed A/C performance test and found                                                               u
                                                                                                                              w
 0
()      22             vent temperatures at 50F within specifications.                                                        a:
                                                                                                                              a,
 ~                     Inspected vehicles A/C components for signs                                                            ~

 0
·;::
 a,
        23             of damage and look in good conditions AIC                                                              "'
                                                                                                                              ~

                                                                                                                              0
                                                                                                                              0
 Q.
 :,
                       condenser looks a little clogged up and can                                                            :::,
en       24
                       cause poor A/C performance, recovered A/C                                                              u
                                                                                                                              w
 <ll                   system refrigerant and found. 330kg recovered                                                          at
·;::     25                                                                                                                   w
 a,                    lower than specifications, normal at .445kg,                                                           Cf)
 Q.                                                                                                                           <(
 E      26             suspect AIC system may have a leak.                                                                    u
                       Recharged system to normal. .445kg and
         27            installed A/C dye to help check for any leaks
                       nresent it is recommend to brinf! back vehicle
         28


              Uri he v. Honda                                                              COMPLAINT FOR DAMAGES
        Case 3:20-cv-01843-BEN-KSC Document 1-2 Filed 09/18/20 PageID.12 Page 4 of 10




         1
                      another time to inspect for A/C dye present at
                      source of leak, A/C performance is okay at this
         2            time cold air out the vents.

         3            Door Seal - VERIFIED - C/S front driver
                      door seal is coming apart. Front driver door
         4
                      seal is coming apart verified customer concern
         5
                      found drivers door inner weather strip seal
                      coming off. Inspected seal for physical damage
                                                                                                                         f-
         6            and it is found to be okay at this time. Re                                                        u..
                                                                                                                         w
~                     positioned seal back in place correctly.
a.       7                                                                                                               w
lO                                                                                                                       a.
(')                   Warning Light - C/S the warning light when                                                         ~
00       8                                                                                                               0
0                     doors are open, is not working/advi::;c                                                            0
~
                      Not able to duplicate customer concern at this                                                     '°
-
                                                                                                                         (')
0        9                                                                                                               <t
 ro                   time. Warning lights for all doors when open
                                                                                                                         ...J
                      are working properly displaying on dash
0
N
        10
                                                                                                                         ~
0                     including trunk warning light, other warning                                                       0
N                                                                                                                        f-
        11            lights arc also on at this time such as TPMS
Ol'                                                                                                                      ::a:
~
 .,                   and maintenance light, having multiple                                                             a.
                                                                                                                         0
00      12                                                                                                               I()
0                     warning lights at the same time may cause                                                          N
"C
 a,     13            door.                                                                                              0



                                                                                                                         -~
E
E                                                                                                                        ~


                                                                                                                         co
.0
 ::,
        14            A/C - 2nd Repair Allempl - VERJFIED -                06/19/2020     45,057      I     1337831-IO   0
 1/l                  When waiting at the border wait line, NC                                                           0
 ~      15            stops blowing cold air/idling, starts working                                                      <(
 a,                                                                                                                      a.
-~      16
                      fine after crossing the border and start driving                                                   w
ai                    vehicle. Verified customers concern during                                                         f-
                                                                                                                         <(
0
 a,                   inspection found that vehicle would not cool                                                       0
        17                                                                                                               <D
.c
 Cl                   after extended periods of idling and in direct                                                     ~
                                                                                                                         ~
 ::,                                                                                                                     (')

 e      18            sunlight. During inspection found that                                                             0

-
.c
        19
                      condenser was clogged with dirt not allowing
                                                                                                                         m
                                                                                                                         ~

                                                                                                                         co

-
                                                                                                                         0
"C
 a,                   sufficient air flow. Also found that cabin air                                                     0
                                                                                                                         N
 a.
 a,
                      filter was clogged with dirt also not allowing                                                     ~

        20                                                                                                               at
 u(.)                 air flow to evaporator. Removed front bumper                                                       f-
<(                    cover to clean condenser with degreaser and                                                        a.
        21                                                                                                               iii
t::                   pressure washer. Installed front bumper cover                                                      (.)
 ::,
0                                                                                                                        w
l)      22            after cleaning and left vehicle in direct sunlight                                                 0::
                                                                                                                         m
 ~

 0
                      for approximately 3 hours at idle with and                                                         ~
                                                                                                                         I()
·.:::   23            outside ambient air temperature of I 05 degrees                                                    ~

 a,                                                                                                                      0
 a.
 ::,                  F and inside vent average temperature did not                                                      0
                                                                                                                         ::::,
(f)
        24                                                                                                               (.)
                      rise more than 62 degrees F. indicating that                                                       w
 ro     25            condenser cleaning is now allowing sufficient                                                      at
·.:::                                                                                                                    w
 a,
 a.                   airflow and A/C system is operating as                                                             Cf)
                                                                                                                         <(
 E      26            designed now.                                                                                      (.)


        27

        28


             Uribe v. Honda                                        . 3.                 COMPLAINT FOR DAMAGES
        Case 3:20-cv-01843-BEN-KSC Document 1-2 Filed 09/18/20 PageID.13 Page 5 of 10




         1              6. Plaintiff has suffered through an ongoing and reoccurring problem with the air
         2                     conditioning in the Vehicle. Defendant HONDA inspected the Vehicle for the issues as
         3                     summarized in Paragraph 5. Defendant failed to properly inspect the Vehicle and failed
         4                     to properly diagnose the severe issues plaguing the Vehicle.
         5              7. Defendant HONDA is well aware of the chronic issues with the air conditioning that
         6                     have plagued this Vehicle.                                                                     ti:
                                                                                                                              w
:ii:
Q_
         7                                                                                                                    w
II')
                        8. Plaintiff delivered the nonconforming Vehicle to HONDA's authorized repair facilities              ll.
(")
                                                                                                                              ~
a'.)     8                     for repairs pursuant to the terms of the warranties. It is clear that HONDA is unable to       0
0                                                                                                                             ~
~
                                                                                                                              lO


-"'
0        9                     fix, remedy and/or repair the Vehicle lo conform to the warranty. The multiple foiled          "'<t
                                                                                                                              -'
0
N
0
N
        10                     inspection and repair attempts have proven willfully unsuccessful in resolving the             g
                                                                                                                              I-
a,'     11                     issues.                                                                                        :;;;
~                                                                                                                             ll.
a'.)'   12              9. Defendant has further failed to repair or replace the Vehicle, or provide restitution.
                                                                                                                              0
                                                                                                                              '!"!
0
                                                                                                                              N
"C                                                                                                                            0
 Ql     13
:t:::                                                       FIRST CAUSE OF ACTION                                             ~
.E                                                                                                                            ~



.D      14              Violation of the Song-Beverly Consumer Warranty Act - Breach of Express Warranty                      a5
                                                                                                                              0
 :::,
 (/)

 ~      15                                                    Against All Defendants
 Ql
.::!:
iii     16              l 0. Plaintiff re-alleges and incorporates by reference all proceeding paragraphs.
0
 Ql
.r:     17              11. Plaintiff is a "buyer" as defined by Cal. Civ. Code § 179l(b).
 C>
 :::,
 e      18              12. The Vehicle is a "consumer good" as defined by Cal. Civ. Code§ l791(a).
-
.r:


-
"C      19              13. HONDA is a "watTantor" as contemplated by Cal. Civ. Code§ 1795.
 Ql
 C.
 Ql
 (J
        20              14. HONDA is a "service contract seller" and/or "service contractor" and/or "service                  cit
 (J
<(                                                                                                                            ~
        21                     contract administrator" as defined respectively in Cal. Civ. Code§ 1791(q), (r), and (p).      w
t::                                                                                                                           u
 :::,                                                                                                                         w
 0      22              15. Plaintiffs purchase of the Vehicle was a "sale" as defined by Cal. Civ. Code§ 1791 (n).           a::
(..)
                                                                                                                              a,
 ~                                                                                                                            ~

 0                                                                                                                            lO
·;::    23              16. HONDA violated the Song-Beverly Act by failing to conform the Vehicle to the express              ~

 Ql                                                                                                                           0
 C.                                                                                                                           0
 :::,                                                                                                                         :::,
Cl)
        24                     written warranties within a reasonable number of repair attempts or within the warranty        u
                                                                                                                              w
iii                                                                                                                           cit
·;::    25                     periods and by failing to properly replace the Vehicle or make restitution to the plaintiff.   w
 Ql                                                                                                                           en
 C.                                                                                                                           <(
 E      26              17. The above-described defects, malfunctions, and nonconformities substantially impair the           u
        27                     use, value and safety of the Vehicle.

        28              18. Plaintiff has not made unreasonable or unintended use of the Vehicle.

             Uribe v. Hond11                                           -4-                COMPLAINT FOR DAMAGES
         Case 3:20-cv-01843-BEN-KSC Document 1-2 Filed 09/18/20 PageID.14 Page 6 of 10




           1             19. Pursuant to Cal. Civ. Code§ l 793.2(d), HONDA must refund the price of the Vehicle to
           2                    plaintiff.
           3             20. Pursuant to Cal. Civ. Code§ l 794(a), plaintiff is entitled to restitution.
           4             21. As a direct and proximate result of said violations of the Song-Beverly Act, plaintiff has
           5                    sustained, and continues to sustain, actual, incidental and consequential damages in the
           6                    approximate amount of $42,000 according to proof.                                          t::w
2
a..        7             22. The failure of HONDA to comply with the Song-Beverly Act was willful in that
                                                                                                                           w
                                                                                                                           Q.
I!)
C"l                                                                                                                        ~
co         8                    HONDA had actual knowledge of the Vehicle's defects and malfunctions, knew of its          0
0                                                                                                                          0
~
                                                                                                                           .,;

-
0                                                                                                                          M
           9                    legal duties under the warranty and the law, but repeatedly refused to make necessary      <t
 ro
0         10
N                               repairs and/or provide a refund.
0
N
a,'       11             23. Pursuant to Cal. Civ. Code§ l794(c), plaintiff is entitled to a civil penalty of two times
~


co'      12                     the amount of his actual damages.
0
"O
 Ql      13
:i:::                    24. Pursuant to Cal. Civ. Code § l 794(d), plaintiff is entitled to reasonable attorney fees
.E
.0       14                     according to proof.
 :::,
 (/)

 c.':'   15                                               SECOND CAUSE OF ACTION
 Ql
-~
a;        i6             Violation of the Song-Beverly Consumer Warranty Act - Breach of Implied Warranty_
0
 Ql
.c       17                                                       Against All Defendants
 Cl
 :::,
 0~      18              25. Plaintiff re-alleges and incorporates by reference all proceeding paragraphs.
-
.c
          19             26. Pursuant to Cal. Civ. Code § 1792, the Vehicle was accompanied by the manufacturer's
-
"O
 Ql
 a.
 Ql
 u
 u
<l'.
          20                    and retail seller's implied warranty of merchantability.                                   .
                                                                                                                           Ii:
t
          21             27. Pursuant to Cal. Civ. Code § 1793, and because of the existence of the express warranty,      w
 :::,                                                                                                                      u
 0                                                                                                                         w
(.)      22                     defendant may not disclaim, limit, or modify the implied warranty provided by the          er
 ~
                                                                                                                           a,
                                                                                                                           ~

 0                                                                                                                         LO
·.:::     23                    Song-Beverly Act.                                                                          ~

 Ql                                                                                                                        0
 a.                                                                                                                        0
                                                                                                                           ::,

                                                                                                                           .
 :::,
Cl)       24             28. Defendant breached the implied wai,-anty of merchantability of Civil Code§§ 1791.1            u
                                                                                                                           w
 ro
·.:::
 Ql
          25                    and 1792 in that the above-described defects, malfunctions, and nonconformities render     w
 a.
 E        26                    the Vehicle unfit for the ordinary purposes for which it is used and it would not pass     3
          27                    without objection in the trade.

          28             29. Pursuant to Civil Code § I 794(a), plaintiff is entitled to restitution.

               Urihe v. Honda                                            -5-               COMPLAINT FOR DAMAGl;S
         Case 3:20-cv-01843-BEN-KSC Document 1-2 Filed 09/18/20 PageID.15 Page 7 of 10




          1             30. As a direct and proximate result of said violations of the Song-Beverly Act, plaintiff has
          2                    sustained, and continues to sustain, actual, incidental and consequential damages in the
          3                    approximate amount of $42,000 according lo proof.
          4             31. Pursuant to Cal. Civ. Code § l 794(d), plaintiff is entitled to reasonable attorney fees
          5                    according to proof.
          6                                                THIRD CAUSE OF ACTION                                             t::w
~
a..       7                     Violation of the Magnuson-Moss 'Warranty Act - Breach of Express Warranty
                                                                                                                             w
                                                                                                                             a..
l()
(")                                                                                                                          ~
co        8                                                    Against All Defendants                                        0
                                                                                                                             0
9.                                                                                                                           .,;
~




-
                                                                                                                             M
0         9             32. Plaintiff re-alleges and incorporates by reference all proceeding paragraphs.
 lt1                                                                                                                         "
0        10
N                       33. The Vehicle is a "consumer product" as defined by I 5 U.S.C. § 230 I (1 ).
0
N
Ol'      11             34. Plaintiff is a "consumer" as defined by 15 U.S.C. § 2301(3).
~


co'      12             35. HONDA is a "supplier" and a "warrantor" as defined respectively by 15 U.S.C. §
0
-0
 Q)
:i::
         13                    2301(4) and (5).
.E
.0       H              36. The express written warranties are "writlen warranties" as defined by 15 U.S.C. §
 :,
 1/J
                                                                                                                             0
 ~       15                    2301 (6).
 Q)                                                                                                                          ~
-~       16                                                                                                                  w
                        37. HONDA violated the Magnuson-Moss Warranty Act by failing lo conform the Vehicle
                                                                                                                             ~
 Q)
0
 Q)
.c       17                    to the express warranties within a reasonable number of attempts, a reasonable amount         <D
                                                                                                                             ~
 Cl                                                                                                                          ~

  :,                                                                                                                         M
 0~      18                    of time, or within the warranty periods. Defendant failed to cure its failure to comply       0

-
.c
         19                    with the Magnuson-Moss Warranty Act.
                                                                                                                             "'co
                                                                                                                             ~


                                                                                                                             0

-
-0                                                                                                                           0
 Q)
                                                                                                                             N
 a.                                                                                                                          ~

 Q)      20             38. Prior to commencing this action, plaintiff afforded HONDA reasonable opportunities to            ,if
 u
 u
<I:                                                                                                                          ti:
t:::
         21                    cure the failures and to comply with the Magnuson-Moss Warranty Act.                          w
                                                                                                                             (.)
 :,
 0                                                                                                                           w
u        22             39. Pursuant to 15 U.S.C. § 23 I 0(d)( 1), plaintiff is entitled to the equitable remedies of        a::
 ~

 0                                                                                                                           "'
                                                                                                                             ~



·.::::
 Q)
         23                    rescission and restitution and/or damages. Plaintiff revokes acceptance of the Vehicle        "'
                                                                                                                             ~
                                                                                                                             0
 a.
 :,
                                                                                                                             0
                                                                                                                             ::,
Cl)      24                    and rescinds the contract. Plaintiff is entitled to restitution of all consideration given.   (.)
                                                                                                                             w
 lt1                                                                                                                         ,if
·c:      2~             40. As a di reel and proximate resull of said violations of lhe Mag11uso11-Moss Warrauly A~l,        w
 Q)
 a.
 E       26                    plaintiff has sustained, and continues wsustain, actual, incidental and consequential         ~
         27                    damages in the approximate amount of $42,000 according to proof.

         28             41. Pursuant to 15 U.S.C. § 231 0(d)(2), plaintiff is entitled to attorney fees and expenses

              Uribe\'. Hondn                                           -6-                  COMPLAINT FOR DAMAGES
         Case 3:20-cv-01843-BEN-KSC Document 1-2 Filed 09/18/20 PageID.16 Page 8 of 10




           1                     reasonably incurred in connection with this action.

          2                                                FOURTH CAUSE OF ACTION
          3                       Violation of the Magnuson-Moss Warranty Act - Breach of Implied Warranty_
          4                                                      ~gains! All Defendants
          5               42. Plaintiff re-alleges and incorporates by reference all proceeding paragraphs.
          6               43. Pursuant to I 5 U.S.C. § 2301 (7), the breaches by defendant of the state-law implied
                                                                                                                              t;:
                                                                                                                              w
~
0..       7                                                                                                                   w
LO
                                 warranty of merchantability as set forth above also constitute breaches of implied           a..
C')
                                                                                                                              ~
co        8                      warranties pursuant to the Magnuson-Moss Warranty Act.                                       0
9.                                                                                                                            0
                                                                                                                              tri
~




-
0


0
 ro
          9

         10
                          44. Pursuant to 15 U.S.C. § 2301(d)(I), and because of said breaches of implied warranties,

                                 plaintiff is entitled to the equitable remedies of rescission and restitution and/or
                                                                                                                              "'<t
N
0
N
  '
O')
         11                      damages. Plaintiff revokes acceptance, rescinds the contract, and claims full restitution.
~


co'      12              45. As a direct and proximate result of said violations of the Magnuson-Moss Warranty Act,
0
""O
 Q)
:i::
         13                      plaintiff has sustained, and continues to sustain, actual, incidental and consequential
.E
.c       14                      damages in the approximate amount of$42,000 according to proof.
 :,
 (/)
                                                                                                                              0
 ~       15               46. Pursuant to 15 U.S.C. § 231 0(d)(2), plaintiff is entitled to attorney fees and expenses
 Q)
.2:
                                                                                                                              ~
         16                                                                                                                   w
                                 reasonably incurred in connection with this action.
                                                                                                                              ~
 Q)
Cl
 Q)
         17                                                  FIFTH CAUSE OF ACTION
.i:::.
  Cl                                                                                                                          "'
                                                                                                                              ~
                                                                                                                              ~

  :,
 0~      18                                      Violation of Business and Professions Code§ I 7200                           "'0
-
.i:::.
         19                                                     Against All Defendants
                                                                                                                              "'
                                                                                                                              ~

                                                                                                                              CX)
                                                                                                                              0


-
""O


                                                                                                                              .
 Q)                                                                                                                           0
                                                                                                                              N
 a.                                                                                                                           ~

 Q)      20              47. Plaintiffre-alleges and incorporates by reference all proceeding paragraphs.
 u
 u                                                                                                                            I--
<t'.                                                                                                                          a..
         21              48. California's Unfair Competition Law ("UCL"), Cal. Bus. & Prof. Code§ 17200, el seq.,             iii
t::                                                                                                                           u
 :,                                                                                                                           w
 0       22                                                                                                                   a::
(.)                              proscribes acts of unfair competition, including "any unlawful, unfair or fraudulent
 0
  ~
                                                                                                                              "'
                                                                                                                              ~


·.:::
 Q)
         23                      business act and unfair, deceptive, untrue of misleading advertising."                       "'
                                                                                                                              ~

                                                                                                                              0
 a.                                                                                                                           0
                                                                                                                              ::::,

                                                                                                                              .
 :,
(/)
         24              49. Defendant's acts, omissions, misrepresentations, practices, and non-disclosures                  u
                                                                                                                              w
 ro
·.:::    25                      constitute unlawful, unfair, and fraudulent business acts and practices within the           w
  Q)                                                                                                                          (/)
 a.                                                                                                                           <(
 E       26                      meaning of California Business and Professions Code § 17200, el seq.                         u
         27               50. Defendant has violated the fraudulent prong of section I 7200 because the

         28                      misrepresentations and omissions regarding the safety and reliability of its vehicles as

               Uribe v. Hond11                                           -7-                COMPLAINT FOR DAMAGES
       Case 3:20-cv-01843-BEN-KSC Document 1-2 Filed 09/18/20 PageID.17 Page 9 of 10




        1                    set fo1ih in this Complaint were likely to deceive a reasonable consumer, and the
        2                    information would be material to a reasonable consumer.

        3             51. Defendant has violated the unfair prong of section 17200 because the acts and practices

        4                    set forth in the Complaint, including the manufacture and sale of vehicles with similar
        5                    defects, and defendant's failure to adequately investigate, disclose and remedy, offend
                                                                                                                         f-
        6                                                                                                                lL
                             established public policy, and because the harm they cause to consumers greatly             w
~
a..     7                    outweighs any benefits associated with those practices.
                                                                                                                         w
                                                                                                                         0..
LO
C')
                                                                                                                         ~
co      8             52. Defendant's conduct has also impHired competition within the automotive vehicles               0
0
                                                                                                                         "'"'....
                                                                                                                         lC)




-
~

0       9                    market and has prevented plaintiff from making fully informed decisions about whether
ro
0      10
N                            to purchase or lease defective vehicles and/or the price to be paid to purchase or lease
0
N
O>'    11                    defective vehicles.
~


co'    12             53. Plaintiff has suffered an injury in fact, including the loss of money or property, as a
0
""O
Q)
       13                    result of defendant's unfair, unlawful and/or deceptive practices. As set forth 'in the
E
E
.0     11                    allegations concerning plaintiff, in purchasing the Vehicle, plaintiff relied on the
::,
1/)
                                                                                                                         0
~      15                    misrepresentations and/or omissions of defendant with respect of the safety and
Q)                                                                                                                       ~
.2:                                                                                                                      w
       16                    reliability of the Vehicles. Had plaintiff known of the defects, plaintiff would not have
                                                                                                                         ~
Q)
0
Q)
.c     17                    purchased the Vehicle and/or paid as much for it.                                           (0
                                                                                                                         ~

Cl                                                                                                                       ~
::,
0~     18             54. All of the wrongful conduct alleged herein occurred, and continues to occur, in the            "'a,
                                                                                                                         0

-
.c
       19                    conduct of defendant's business. Defendant's wrongful conduct is part of a pattern or
                                                                                                                         ~
                                                                                                                         a,
                                                                                                                         0


-
""O


                                                                                                                         .
Q)                                                                                                                       0
                                                                                                                         N
aQ).                                                                                                                     ~




()
       20                    generalized course of conduct that is still perpetuated and repeated in the State of
()                                                                                                                       f-
<(                                                                                                                       0..
       21                    California.                                                                                 iii
t'.                                                                                                                      uw
::,
0                                                                                                                        Ct:
()     22                                              PRAYER FOR RELIEF                                                 a,
 ~                                                                                                                        ~

 0                                                                                                                       lC)
·;::   23             WHEREFORE, plaintiff prays for judgment as follows:                                                0
                                                                                                                          ~

 Q)
                                                                                                                         0
 a.                                                                                                                      ::::,

                                                                                                                         .
 ::,
rn     24                    I. That the contract be adjudged rescinded.                                                  u
                                                                                                                          w
 ro
·;::   25                    2. For restitution.                                                                         w
 Q)                                                                                                                      en
 a.                                                                                                                       <(
 E     26                    3. For incidental and consequential damages.                                                 u
       27                    4. For actual and statutory damages.

       28                    5. For prejudgment interest.

            Uribe v. Honda                                          -8-                 COMPLAINT fOR DAMAGES
         Case 3:20-cv-01843-BEN-KSC Document 1-2 Filed 09/18/20 PageID.18 Page 10 of 10




           1                     6. For reasonable attorney's fees according to proof.
           2                     7. For costs and expenses incurred herein.
           3                     8. For a civil penalty of two times plaintiff's actual damages.
           4                     9. An order requiring defendant to account for all monies that they have received as a
           5                        result of the acts and practices found to constitute unfair competition pursuant to
           6                        Cal. Bus. & Prof Code§§ 17200 el.seq.;
~
a.         7                     I0. An order requiring defendant to abstain from any further acts and practices found to
I{)

"'cx:i     _8                       constitute unfair competition pursuant to Cal. Bus. & Prof Code §§17200.et. seq.;
...
<?.
0          9                     11. Such other relief as the court deems proper.
ro
0         10
~
C')I
...'
Ol
co
          11

          12
0

1-E       13    Dated: August 14, 2020                             LAW OFFICES OF JON JACOBS
                                                                                                       -~ .
                                                                                                         ~    '•


.a
 ::,
          14
 Cl)

 ~        15
  Q)                                                               By:_-'===e-"".~==----·    _
.2:                                                                     Jon P. Jacobs
ai        16
Cl                                                                      Chad A. David
  Q)
.c        17                                                            Attorneys for Plaintiff
  Cl                                                                    Genaro Uri be
  ::,
 e        18

-
.c
-0        19
i Q)      20
  '-'
~         21
 -c:
  ::,
 0
(.)       22
  ~

  0
 ·.::     23
  Q)
  C.
  ::,
 Cl)      24
 ro
 ·.::     25
    Q)
    C.
  E       26

          27

          28

                Uribe v. Hondn                                         . 9.               COMPLAINT FOR DAMAGES
